Citation Nr: 0106266	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  96-51 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a shell fragment wound, left chest, with 
multiple retained foreign bodies and residual pleurisy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from April 1943 to November 
1944.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in June 1997, 
when it was remanded for additional development.  It was 
returned to the Board in May 2000, but was again remanded for 
additional development and to protect the veteran's right to 
due process.  The requested development has been completed, 
and the appeal has been returned to the Board for further 
consideration. 


FINDINGS OF FACT

1.  The veteran's pleural cavity injury is productive of 
moderate residuals. 

2.  Pulmonary function testing reveals that the veteran's 
FEV-1 is 98 percent of predicted, his FEV-1/FVC is 76 percent 
of predicted, and his DLCO by the single breath method is 139 
percent of predicted, without evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure, or a need for oxygen therapy.  The 
evidence has demonstrated retained foreign bodies, and 
complaints of pain.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for the residuals of a shell fragment wound, left 
chest, with multiple retained foreign bodies and residual 
pleurisy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. 4.97, Diagnostic Code 6818 (1996); 38 C.F.R. 
§§ 4.7, 4.97, Codes 6843, 6845 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the residuals of his service 
connected shell fragment wound of the left chest have 
increased in severity.  He experiences occasional chest pain 
and dyspnea.  The veteran argues that the evaluation for his 
disability should be increased to reflect these symptoms.  

Initially, the Board finds that all relevant facts have been 
properly developed to their full extent and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for a gunshot wound of the left chest with retention of 
multiple metallic foreign bodies of the left lung and 
pleurisy, chronic fibrinous, was established in a December 
1944 rating decision.  A 50 percent evaluation was assigned 
for the veteran's disability.  A second December 1944 rating 
decision decreased the evaluation of the disability to 30 
percent.  A February 1945 rating decision increased the 
evaluation to 50 percent.  In a May 1945 rating decision, the 
veteran's disability was characterized as pleural cavity 
injuries, residuals of gunshot wounds, analogous to retention 
of multiple metallic foreign bodies of the left lung and 
pleurisy, chronic, adhesive left with costophrenic angle 
obliterated.  The evaluation for this disability was again 
reduced to 30 percent.  A December 1948 rating decision 
recharacterized the veteran's residuals of a gunshot wound as 
two separate disabilities.  A 20 percent evaluation was 
assigned for the disability on appeal, which currently 
remains in effect.  A separate 20 percent evaluation was also 
assigned for shell fragment wounds of the left chest, muscle 
group IV, minor, which is not part of the current appeal.  

The veteran's disability was previously evaluated under 
Diagnostic Code 6818, the rating code for injuries to the 
pleural cavity.  However, during the pendency of the 
veteran's appeal, the provisions of Diagnostic Code 6818 were 
rescinded by the VA, effective October 7, 1996.  See Fed. 
Reg. 46, 720-731 (1996).  The May 2000 remand instructed the 
RO to evaluate the veteran's disability under the revised 
rating schedule.  The September 2000 supplemental statement 
of the case appears to have evaluated the veteran's 
disability under either 38 C.F.R. § 4.97, Code 6843, the 
rating code for traumatic chest wall defect, pneumothorax, 
hernia, etc., or under 38 C.F.R. § 4.97, Code 6845, the 
rating code for chronic pleural effusion or fibrosis.  At 
this juncture, the Board notes that while the September 2000 
supplemental statement of the case did not specify which 
rating code was used, both of these rating codes fall under 
the general heading of restrictive lung disease, and both are 
evaluated under the general rating formula for restrictive 
lung disease, which was provided to the veteran in the 
September 2000 supplemental statement of the case.  
Therefore, the development requested by the May 2000 remand 
was completed, and the Board may proceed with the evaluation 
of the veteran's disability without violation of his right to 
due process.  The Board will consider the proper rating code 
to be Code 6843.  

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board must evaluate the veteran's 
disability under both the rating code in effect prior to 
October 1996 and the rating code currently in effect, and 
apply that which is most favorable to him.  

Under the provisions in effect prior to October 1996, severe 
residuals of pleural cavity injuries, including gunshot 
wounds, were characterized by tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or poor 
response to exercise, and were evaluated as 60 percent 
disabling.  Moderately severe residuals were characterized by 
pain in the chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of the diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
symptoms of thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, or hemoptysis at intervals, and were 
evaluated as 40 percent disabling.  Moderate residuals 
included having the bullet or missile retained in the lung, 
with pain or discomfort on exertion; or with scattered rales 
or some limitation of excursion of the diaphragm or of lower 
chest expansion, and were evaluated as 20 percent disabling.  
Pursuant to note (1) under this code, disabling injuries of 
shoulder girdle muscles (Groups I to IV) were separately 
rated for combination.  Note (2) relates that disability 
persists in penetrating chest wounds, with or without 
retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, were 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  38 C.F.R. 4.97, Diagnostic Code 6818 
(1996).  

Under the rating code currently in effect, the veteran's 
disability is evaluated under the general rating formula for 
restrictive lung disease.  Under this formula, if the FEV-1 
is less than 40 percent of predicted value, or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is less than 40 percent, or the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40 percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or there is right ventricular hypertrophy, or there is 
pulmonary hypertension (shown by echo or cardiac 
catheterization), or there is an episode(s) of acute 
respiratory failure, or the veteran requires outpatient 
oxygen therapy, then a 100 percent evaluation is warranted.  
If the FEV-1 is 40 to 55 percent of predicted, or if the FEV-
1/FVC is 40 to 55 percent of predicted, or the DLCO (SB) is 
40 to 55 percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.  If the FEV-1 
is 56 to 70 percent of predicted, or the FEV-1/FVC is 56 to 
70 percent of predicted, or the DLCO (SB) is 56 to 65 percent 
of predicted, than a 30 percent evaluation is warranted.  If 
the FEV-1 is 71 to 80 percent of predicted, or the FEV-1/FVC 
is 71 to 80 percent of predicted, or the DLCO (SB) is 66 to 
80 percent of predicted, than a 10 percent evaluation is 
warranted.  The primary disorder may also be rated.  Note (1) 
states that a 100 percent rating shall be assigned for 
pleurisy with empyema, with or without pleurocutaneous 
fistula, until resolved.  Note (2) states that following 
episodes of total spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date of hospital 
admission and shall continue for three months from the first 
day of the month after hospital discharge.  Note (3) adds 
that gunshot wounds of the pleural cavity with a bullet or 
missile retained in the lung, pain or discomfort on exertion, 
or with scattered rales or some limitation of excursion of 
the diaphragm or of lower chest expansion shall be rated at 
least 20 percent disabling.  Disabling injuries of shoulder 
girdle muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97, Code 6843.  

A review of the service medical records for historical 
purposes reveals that the veteran sustained his injury in 
combat with the enemy in March 1944.  He had penetrating 
wounds secondary to the fragments of a hand grenade, which 
resulted in multiple metallic foreign bodies.  The veteran 
was considered incapacitated for further service because of 
foreign bodies in his left lung, and decreased vital 
capacity.  

The current evidence includes a November 1993 private X-ray 
study of the chest.  This revealed three small slender 
metallic foreign bodies apparently associated with or within 
the left ventricle.  There were two other metallic fragments 
over the left lung anterolaterally.  There was no evidence of 
pulmonary disease or congestive failure.  

In a July 1994 hospital report, the veteran was noted to have 
a history of a chest injury which had necessitated a chest 
tube, and ultimately the removal of a rib after a shrapnel 
injury.  A chest X-ray study conducted at this time stated 
that when compared to a November 1993 study, there had been 
clearing of the residual infiltrate and pleural effusion on 
the left.  There was resulting scarring within the left 
costophrenic angle laterally.  Metallic residuals of the 
coronary artery bypass graft were noted.  The heart was 
normal in size, and there was no evidence of active pulmonary 
disease.  

A VA X-ray study of the veteran's chest was conducted in 
September 1995.  This revealed postoperative changes from 
previous heart surgery.  The heart was currently within 
normal limits, and the lung fields appeared to be clear.  

The veteran was afforded a VA examination in October 1995.  
The history of his injury in service was noted.  He denied 
any cough or shortness of breath.  He did have an occasional 
ache in the left anterolateral chest and left axillary area, 
which would come and go without relation to anything.  The 
veteran had a history of coronary bypass in November 1993, 
but he still had occasional angina.  The angina was different 
from the aching as a result of the old shrapnel wounds.  On 
examination, chest expansion and bilateral diaphragmatic 
excursion were normal.  The lungs were clear to auscultation 
and percussion.  The recent X-ray study of the chest was 
noted to be normal except for evidence of the recent heart 
surgery.  The final impression or diagnoses included multiple 
shrapnel wounds with scarring secondary to war injury 
involving the left anterior and posterior thorax and left 
axillary area and inner aspect of the upper arm.  There were 
scars from the wounds and skin graft areas, which appeared 
old and well healed, nontender, and not significantly 
compromising the thorax or lung activity, or use of the left 
arm.  

Private medical records dated November 1995 show that the 
veteran was seen for his hip pain.  He was also noted to have 
occasional mid upper chest pain, especially when laying down 
at night.  These did not awaken him, and were not related to 
activity.  The symptoms were dissimilar to his previous 
diagnosis of angina.  On examination, the chest and lungs 
were clear to auscultation and percussion.  There were no 
adventitial sounds present.  The impression included chest 
pain, nonexertional.  

The veteran underwent a VA fee basis examination in October 
1998.  He stated that he was injured when he smothered a 
grenade with his left arm.  He suffered shrapnel in the left 
arm and left chest, and had a puncture of the left lung.  He 
underwent approximately eight months of treatment for his 
injuries, including the removal of a rib.  The examiner 
conducted an extensive review of the veteran's records.  The 
most pertinent findings included service medical records from 
August 1944, which gave a history of a grenade injury in 
March 1944.  The veteran had sustained numerous penetrating 
wounds and foreign operations on his chest, including those 
for skin grafts and secondary closure, and resection of a 
portion of the fifth left rib.  June 1944 records revealed 
foreign bodies located in the fifth left rib in the anterior 
axillary line.  One foreign body was seen below the rib and a 
half inch from the vertebral column.  The left diaphragm did 
not descend fully.  The impression was foreign bodies in the 
left chest, one small probable, and lung tissue, pleural 
reaction left base.  Currently, the veteran complained of 
difficulty with breathing, and believed that this was related 
to his wound.  He felt he has had problems with this since 
his injury.  The veteran was typically not bothered when he 
was sitting or did household walking, but with longer 
distances he had some difficulty with breathing.  This was 
improved somewhat following his cardiac bypass.  He denied 
pain except for an occasional sharp pain at the mid-chest, 
and pointed to his heart surgery scar as the source.  On 
examination, the veteran had a scar at the left nipple 
proximal, which he related to the shrapnel.  During the range 
of motion examinations, the veteran did not have difficulties 
with shortness of breath.  The impression was chest and 
lateral wall traumatic scars, well healed, and a history of 
cardiac disease.  The examiner opined that the chest pain 
complained of by the veteran was at the surgical site for his 
heart surgery, and was not related to his shrapnel wounds.  
The examiner noted that the veteran gave a history of 
difficulty with long distance walking since his lung injury, 
although it was believed that his cardiac condition was more 
limiting.  

A VA X-ray study of the chest was conducted in April 1999.  
The veteran had no active disease in the lungs.  There was 
left sided pleural scarring which was unchanged since a prior 
study in September 1995.  The impression included 
postoperative changes, left pleural scarring, no active 
disease, and no significant interval changes.  

The veteran was afforded a VA examination of the muscles in 
April 1999.  The history of his injury was noted.  He had 
complaints of shortness of breath at times, as well as 
pleuritic type pain primarily to the left chest.  He also had 
a history of coronary artery bypass and bilateral total hip 
arthroplasty.  On examination, there were shrapnel type 
wounds over the left chest midline with significant scarring 
as well as a reported exit wound present in the left pectoral 
region superior to the nipple with scarring.  The diagnoses 
included left chest flesh and lung shrapnel injury.  He had 
symptoms of shortness of breath as well as pleuritic chest 
pain on an occasional basis.  He reported no significant 
disability of the chest.  

At a July 2000 VA respiratory examination, the history of the 
veteran's injury was recounted.  He had not undergone any 
further surgery or hospitalization for his injuries since 
discharge.  He continued to have pain on and off on the left 
side of his chest, but denied any hemoptysis, cough, or 
productive cough.  He sometimes had dyspnea.  This occurred 
when walking a mile or when walking up stairs.  He denied 
orthopnea or paroxysmal nocturnal dyspnea.  The veteran was 
not receiving any specific treatment for his lung disability.  
On examination, there was no jugular venous distension, no 
peripheral edema, and no hepatojugular reflex.  Multiple 
scars were noted.  The chest expanded symmetrically on 
inspiration, and the focal fremitus were intact on both 
sides.  There was no significant dullness in the chest on 
auscultation.  The air entry was well, and there was no rale, 
rhonchi, or wheeze.  On pulmonary function testing conducted 
at this time, the veteran did not report dyspnea at rest, but 
did report dyspnea on exercise.  The FEV-1 was 98 percent of 
predicted.  The FEV-1/FVC was 76 percent of predicted.  The 
DLCO by the single breath method was 139 percent of 
predicted.  The interpretation was minimal obstructive lung 
disease.  An X-ray study showed minimal obstructive lung 
defect.  The diagnoses included history of penetrating 
shrapnel wound on the left side of the chest, and minimal 
obstructive lung disease.  

After careful review of the veteran's contentions and the 
medical evidence, the Board is unable to find that an 
evaluation in excess of 20 percent is warranted for his 
disability under either the old or new rating codes.  The 
veteran has complained of some dyspnea on exertion, such as 
after walking a mile.  However, there is no evidence of 
adhesions of the diaphragm, or myocardial deficiency.  The 
April 1999 VA X-ray study noted that there was pleural 
scarring, but no active disease.  The July 2000 VA 
examination was negative for restricted expansion of the 
lower chest.  There was no deformity of the chest, and the 
veteran denied hemoptysis.  The veteran reports occasional 
pain of the left chest, but the October 1998 examiner opined 
that this was related to a surgical scar for the veteran's 
nonservice connected heart disability.  Therefore, the 
criteria for a 40 percent evaluation under the old criteria 
have not been met.  X-ray studies have revealed the presence 
of shell fragment wounds, and the veteran experiences dyspnea 
on exertion.  The veteran's symptoms more nearly resemble 
those characterized as moderate residuals under this rating 
code, which merit continuation of the 20 percent evaluation 
currently in effect.  38 C.F.R. § 4.97, Code 6818 (1996).  

The Board also finds that the current rating code, 38 C.F.R. 
§ 4.97, Code 6843, does not provide a basis for a higher 
evaluation.  In order to receive a 30 percent evaluation 
under this rating code, pulmonary function testing must 
reveal an FEV-1 that is 56 to 70 percent of predicted, or an 
FEV-1/FVC that is 56 to 70 percent of predicted, or a DLCO 
(SB) that is 56 to 65 percent of predicted.  However, the 
July 2000 pulmonary function testing revealed that the 
veteran's FEV-1 was 98 percent of predicted, his FEV-1/FVC 
was 76 percent of predicted, and his DLCO by the single 
breath method was 139 percent of predicted, which was 
characterized as minimal obstructive lung disease.  
Furthermore, there is no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure, or a need for oxygen therapy.  The 
evidence has demonstrated retained foreign bodies, and 
complaints of pain.  Note (3) states that this merits 
continuation of the current 20 percent evaluation.  
Therefore, the veteran's symptomatology does not more nearly 
resemble that of the next highest evaluation, and a 30 
percent evaluation is not warranted.  38 C.F.R. § 4.97, Code 
6843.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a shell fragment wound, left chest, with 
multiple retained foreign bodies and residual pleurisy is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

